COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

§
GERONIMO FRANCISCO RIVERA § No. 08-19-00223-CR
A/K/A GERONIMO FRANCISCO
RIVERA-LOZOYA, § Appeal from the
Appellant, § 171® District Court
v. § of El Paso County, Texas
THE STATE OF TEXAS, § (TC# 20150D05113)
State. §
§
ORDER

Rebecca Macias, court reporter for the El Paso Council of Judges, has asked for a sixth
extension of time in which to file the Reporter's Record in the above-captioned case. On February
24, 2020, this Court, after having granted third and fourth extensions request using language that
indicated that the extensions were final, granted a fifth extension request, again indicating that the
extension granted was final.!

In her sixth extension request, Macias cites not only the length of the transcript in this case

 

' We noted that Geronimo Francisco Rivera was sentenced on June 24, 2019 and filed his notice of appeal on
September 3, 2019. He is presently incarcerated.. His attorney notes that he requested the reporter’s record on
September 10, 2019. The Clerk’s Record was timely filed; but the reporter’s record has not. Ms. Macias’s latest
request would make the reporter’s record due more than six months beyond its ordinary due date.

 

 
and other cases she is working on as reasons for the delay, but also having to substitute in for
various courts due to a local court reporter shortage with the El Paso Council of Judges caused by
retirements, hiring issues, and the running of double and triple dockets. Macias also states that
due to the COVID-19 outbreak, she and another court reporter are. the only ones currently working
at the courthouse and that they are on rotation with each alternately working every other day unless
both are needed at once.

Consistent with the Texas Supreme Court’s First Emergency Order,” this Court will strive
to strike an appropriate balance between accommodating requests for deadline extensions and
maintaining regular order. Although in ordinary circumstances a request like this would be denied,
given the extraordinary circumstances presented by the COVID-19 pandemic, the Court GRANTS:
the sixth extension request until April 24, 2020,

However, the Court observes that while the COVID-19 pandemic has created logistical
issues that all courts in this State must work around, all courts must to the extent possible endeavor
to maintain regular order as required by the Open Courts Provision of the Texas Constitution. As
such, this Court is obligated to continue processing appeals and other proceedings. The Court
further notes that frequent extension requests causing substantial delays to the resolution of
appeals—including multiple extension requests filed after this Court issued final deadline orders—
predated the COVID-19 outbreak and suggest that, at least in part, such delays may be the result
of a systemic issue in the way court reporters are utilized by the trial courts of El Paso County.

Even under these circumstances, this Court maintains the ability to exercise its right to
enforce orders against a court reporter, clerk, or litigant through contempt, by writ of mandamus,

or otherwise to the extent necessary to preserve and enforce our own jurisdiction. See, e.g., O'Neal

 

? Supreme Court of Texas, First Emergency Order Regarding the COVID-19 State of Disaster, Misc. Docket 20-
9042 (Joint Order, Texas Court of Criminal Appeals, Misc. Docket 20-007)

2

 
v, Stovall, 580 S.W.2d 130, (Tex.App.—Austin 1979, orig. proceeding)(appellate court can issue
writ of mandamus against court reporter to remedy tardy filing because failure to file transcript
interferes with appellate court's jurisdiction). Such orders may include, but are not limited to, :
enjoining a court reporter from taking on new work until previous other work has been completed.
Therefore, Macias is admonished to reassess her workload, to prioritize tasks accordingly,
to keep this Court appraised of her progress in fulfilling her duties to file transcripts with this.
Court, and to make alternative arrangements as needed. Furthermore, the El Paso Council of
Judges is admonished to plan for contingencies in the event that court reporters may be needed to
complete backlogged transcripts, and to ensure the court reporters have the resources necessary to

meet both their obligations to the trial courts and to this Court.

IT IS SO ORDERED this 25" day of March, 2020.

OU

JEFF AVLEY" CHIEF JUSTICE

 

 

 

 

 

Before Alley, C.J., Rodriguez and Palafox, JJ.

a